NIX,, Justice,
dissenting.
I dissent. The majority has misconstrued the central purpose of the Solid Waste Management Act, Act of July 31, 1968, P.L. 788, 35 P.S. § 6001, et seq., (Act) in holding that appellants, Franklin Township and Fayette County, possess standing to challenge the Department of Environmental *175Resources’ (DER) issuance of a permit for a solid waste disposal and/or processing facility to appellee, Elwin Farms, Inc.
The fact that appellants possess an interest in avoiding environmental pollution and economic loss as a result of potentially inadequate disposal of solid waste materials is not disputed. However, the legislature, in its passage of the Act, has clearly expressed a legislative judgment that protection of these environmental interests shall be vested primarily in the state, through DER.
The Act reflects the legislative policy to establish DER as the vehicle for overall supervision and ultimate control of the critical determination regarding when permits shall be granted, consistent with the public health and protection of the environment. The powers and duties of DER, as set forth in the Act, require the department to:
(1) Administer the solid waste management program pursuant to the provisions of this act.
(2) Cooperate with appropriate Federal, State, interstate and local units of government and with appropriate private organizations in carrying out its duties under this act.
(3) Adopt such rules, regulations, standards and procedures as shall be necessary to conserve the air, water and land resources of the Commonwealth, protect the public health, prevent public nuisances, and enable it to carry out the purposes and provisions of this act.
(4) Develop a Statewide solid waste management plan in cooperation with local governments, the Department of Community Affairs and the State Planning Board. When feasible, emphasis shall be given to area wide planning.
(5) Provide technical assistance to municipalities, counties and authorities including the training of personnel.
(6) Report to the legislature from time to time on further assistance that will be needed to administer the solid waste management program.
(7) Initiate, conduct and support research, demonstration projects, and investigations and coordinate all State *176agency research programs pertaining to solid waste management systems.
(8) Establish policies for effective solid waste management systems.
(9) Issue such permits and orders and conduct such inspections as may be necessary to implement the provisions of this act and the rules, regulations and standards adopted pursuant to the act.
* * sH * * s)s
35 P.S. § 6006.
Moreover, the legislature has specifically required DER to cooperate with local units of government in carrying out its duty to develop waste disposal plans beneficial to all the citizens of the Commonwealth. The cooperation between DÉR and local units of government mandated under the Act reflects the legislature’s recognition of the concerns of these communities and establishes the parameters of their participation. However, conspicuously absent from the Act are any provisions enabling the local units of government to exercise potential vetoes over DER’s judgment as to when issuance of permits furthers the statewide goal of environmental protection. The majority would rewrite the Act to enable local government units to intrude upon the ultimate authority vested in DER to establish a statewide solid waste management plan.
The legislature having statutorily defined the participation of local governments, the instant situation is unlike the one presented to this Court in Application of El Rancho Grande, Inc., 496 Pa. 496, 437 A.2d 1150 (1981). In El Rancho Grande, this Court held that appellants, liquor licensees, had standing to challenge a determination of the Pennsylvania Liquor Control Board to grant a liquor license, notwithstanding the fact that appellants did not come within any of the sections of the Liquor Code, Act of April 12, 1951, P.L. 90, art. I, § 101 et seq., as amended, 47 P.S. § 1-101 et seq., which set forth specific classes of persons and institutions who may appeal from the Board’s determination to grant or refuse a license. The underlying ration*177ale for the grant of standing in El Rancho Grande was that without standing, appellants would have had no input in the decision-making process. However, in the instant case, the legislature has specifically provided (albeit not to the majority’s satisfaction) for the input of appellants in its scheme. 35 P.S. § 6006(2) and (4). Therefore, the reasons for extending the traditional rules of standing which justified the result in El Rancho Grande do not exist here.
The legislature, in enacting the Solid Waste Management Act, sought to achieve a balance between the statewide interests in developing an environmentally sound system of hazardous waste disposal and the localized interests of communities throughout the state. In providing for cooperation between DER and local government units, the legislature determined the respective roles of the various interests involved. Today’s decision has upset that balance.